Name: 89/27/EEC: Council Decision of 16 December 1988 adopting the second phase of the programme on cooperation between universities and industry regarding training in the field of technology (Comett II) (1990 to 1994)
 Type: Decision
 Subject Matter: organisation of teaching;  rights and freedoms;  employment;  European construction
 Date Published: 1989-01-17

 Avis juridique important|31989D002789/27/EEC: Council Decision of 16 December 1988 adopting the second phase of the programme on cooperation between universities and industry regarding training in the field of technology (Comett II) (1990 to 1994) Official Journal L 013 , 17/01/1989 P. 0028 - 0034*****COUNCIL DECISION of 16 December 1988 adopting the second phase of the programme on cooperation between universities and industry regarding training in the field of technology (Comett II) (1990 to 1994) (89/27/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 128 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the second, sixth, seventh, ninth and tenth principles thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, by Decision 86/365/EEC (5), the Council adopted a programme on cooperation between universities and enterprises regarding training in the field of technology for a period of four years beginning on 1 January 1986; Whereas Article 6 of the abovementioned Decision provides that the Commission will submit by 31 October 1988 to the Council, the European Parliament and the Economic and Social Committee a report on experience in implementing the Comett programme, together with a proposal regarding the arrangements for continuing it, if appropriate; whereas the Council is to take a decision on this proposal by 31 October 1989, after consulting the European Parliament and the Economic and Social Committee; Whereas the European Council emphasized in December 1986 the importance of Community actions for employment and such actions aimed at encouraging better training of young people and adults; Whereas the Council, in its resolution of 2 December 1986 concerning a strategic programme for growth and employment (6), underlined the priority of initial and continuing education; whereas it confirmed this commitment in Decision 87/569/EEC of 1 December 1987 adopting the action programme for the vocational training of young people and their preparation for adult and professional life (7); Whereas the Council has already adopted, in extending the framework programme of research and development (8), measures aimed at reinforcing technological and industrial cooperation at Community level, in particular by Decisions 88/479/EEC (9), 88/108/EEC (10), 88/419/EEC (11) concerning Esprit, Brite/Euram, Science, and 88/417/EEC (12) concerning Delta, which is directed specifically at learning technologies; whereas this technological and industrial cooperation in the field of research and development must be supported by parallel efforts in the field of vocational training; Whereas Council Decision 83/624/EEC of 25 November 1983 on the Strategic Programme for Innovation and Transfer of Technology (Sprint) (1), as last amended by Decision 87/307/EEC (2), adopted certain activities concerning the transfer of know-how in the fields of innovation management and transfer of technology; Whereas the European Parliament adopted, on 24 May 1983, a resolution on the competitiveness of Community industry (3), in which it asks for increased efforts to be made in favour of vocational training and the training of the leaders of enterprises; whereas this resolution complements the resolution on the continuing training of workers in enterprises (4) and various other resolutions concerning, in particular, higher education and the development of university cooperation in the European Community (5), open universities in the European Community (6), the framework programme for Community action in technological development (7), and regional development, education and training (8); Whereas the exploitation of technological developments throughout industry will depend on the adaptability of the qualifications and the enterprise of the workforce; whereas, in this context, there is a more urgent need than ever to reinforce, at Community level, the appropriate initiatives and actions in progress which aim to draw the full potential from human resources and investments in the field of industrial, research, development, innovation and technology transfer policies; and whereas, with this in view, vocational training is an essential instrument for the completion of the internal market in 1992; Whereas the Comett programme should be one of the extensions of social dialogue and open to both sides of industry in the spirit of the joint opinion of 6 March 1987 on the training and motivation of workers in the context of technological change; Whereas cooperation between university and enterprise in the field of training already developed within the first Comett programme must be strengthened within Member States, particularly at local and regional level, and be assisted by Community measures; whereas, in this context, it is important to support training actions having a European dimension and to ensure balanced development throughout the Community; whereas therefore, in order to do so, it is appropriate to involve, as far as possible, existing bodies in the Member States; Whereas the Comett programme must take greater account of the needs of regions whose participation in the Comett programme is more difficult and in which cooperation between universities and undertakings is still at a low level of development, in order to allow balanced participation in the programme by the different regions; Whereas the important restructuring changes under way in the technological and industrial spheres and the establishment of undertakings in technologically advanced sectors create a need for in-service vocational training schemes in the context of regional cooperation between industry and higher education sectors; Whereas Comett is thus contributing to the strengthening of the scientific and technological base of European industry and its international competitiveness as well as to the reduction of the disparities between various regions and in the gap between the more and the less developed regions within the meaning of Articles 130f and 130a of the Treaty; Whereas it is necessary, as an extension to the Council resolution of 3 November 1986 concerning a strategic programme in favour of small and medium-sized enterprises (9), to engage such enterprises in the implementation of Comett as well as in the dissemination of the results of the programme; Whereas the Council has taken its Decision 87/327/EEC of 15 June 1987 adopting the European Community action programme for the mobility of university students (Erasmus) (10); Whereas it is necessary to proceed with a periodic evaluation of the programme; Whereas, in the implementation of the programme, the Commission should be assisted by a committee; Whereas the Commission, with a view to preparing its proposal for Comett II, consulted the Comett Committee set up by Decision 86/365/EEC and, in particular having regard to the opinions expressed by the Industrial Research and Development Advisory Committee (IRDAC), by the Advisory Committee for Vocational Training, the Union of Confederations of Industry and Employers in Europe (UNICE), the European Trades Union Confederation (ETUC), as well as the Liaison Committee of Rectors Conferences of the Member States of the European Communities, HAS DECIDED AS FOLLOWS: Article 1 1. A second phase of the Comett programme for intra-Community cooperation between universities and industry regarding initial and continuing training in the field of, in particular, advanced technology, hereinafter referred to as 'Comett II', is hereby adopted for a period of five years beginning on 1 January 1990. 2. The detailed arrangements for Comett II are contained in the Annex. Article 2 For the purposes of the Comett II: - the term 'university' is used in its general sense to indicate all types of post-secondary education and training establishments which offer, within the framework of initial and/or continuing training, qualifications or diplomas of that level, whatever such establishments may be called in the Member States, - the term 'industry' is used to indicate all types of economic activity, including not only large but also small and medium-sized businesses whatever their legal status and manner of applying new technologies. The term also covers independent economic organizations, in particular chambers of commerce and industry and/or their equivalents, professional associations and organizations representing employers or employees. Article 3 Comett II aims at reinforcing training in, in particular, advanced technology, the development of highly skilled human resources and the competitiveness of European industry. It is centred on the changing skill requirements of industry and its personnel, requirements which necessitate complementary action both in the Member States and at Community level. Through the training projects it supports, Comett II will contribute to the utilization and exploitation of the results, methods and tools of technology developed by the Community policy for research and development. Comett II will facilitate innovation and technology transfer as well as the balanced economic and social development of the Community. In this context, the objectives of Comett II are the following: (i) to improve the contribution of, in particular, advanced technology training at the various levels concerned and thus the contribution of training to the economic and social development of the Community; (ii) to foster the joint development of training programmes and the exchange of experience, and also the optimum use of training resources at Community level, notably through the creation of transnational sectoral and regional networks of, in particular, advanced technology training projects; (iii) to respond to the specific skill requirements of small and medium-sized businesses having regard to the priority measures set out in the Annex; (iv) to promote equal opportunities for men and women in initial and continuing training in, in particular, advanced technology; (v) to give a European dimension to cooperation between univesities and industry in initial and continuing training relating to technologies and their applications and transfer. Article 4 1. The Community will contribute to the execution of Comett II to the extent of the resources allocated to this programme in the budget of the European Communities, in conformity with the financial perspectives decided jointly by the three institutions and their development. 2. The funds estimated as necessary for the implementation of Comett II amount to ECU 200 million for the period from 1 January 1990 to 31 December 1994. This amount is intended to finance the assistance and other measures set out in the Annex. Article 5 1. The Commission shall implement Comett II in accordance with the provisions of the Annex. 2. In the performance of that task the Commission shall be assisted by a committee consisting of two representatives from each Member State and chaired by a Commission representative. The members of the committee shall be responsible for liaison between Comett II and similar initiatives implemented in the Member States. 3. The committee shall deliver opinions on the following points: (a) the general guidelines governing the Comett II programme; the general guidelines for the financial assistance to be provided by the Community (amounts, duration and recipients of assistance); questions concerning the general balance of the Comett II programme, including a breakdown of the various types of action; (b) the procedure for selecting the various types of project described in the Annex; any measures which require a Community contribution of more than ECU 100 000. 4. As far as the points referred to in paragraph 3 (a) are concerned, the Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided for a period of two months. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 5. As far as the points referred to in paragraph 3 (b) are concerned, the Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 6. The Commission may, moreover, consult the committee on any other matter concerning the implementation of Comett II. In this case, the procedure described in paragraph 5 shall apply. 7. Two representatives of the social partners, appointed by the Commission on the basis of proposals by the organizations representing the social partners at Community level, shall participate in the work of the committee as observers. 8. A group of experts representing the circles involved in Comett II, in particular industry, shall be established by the Commission and chaired by a Commission representative. The function of the group will be to advise the Commission and the committee in the execution of the programme so as to ensure significant participation by industry in its implementation. 9. An annual report regarding the implementation of Comett II shall be submitted by the Commission, after consulting the Comett Committee, to the Council, and to the Education Committee set up by the resolution of 9 February 1976 (1), the European Parliament and the Economic and Social Committee. 10. The Commission shall ensure that Comett II is consistent with other Community research and development projects already programmed - in particular the Delta programme - as well as those implemented on the one hand in the field of innovation and technology transfer - notably the Sprint programme - and on the other hand in the field of education and training, in particular the Erasmus programme for the mobility of university students, the Eurotecnet programme for vocational training in information technologies, and those projects intended to help small and medium-sized businesses. Article 6 1. By 30 June 1992 the Commission shall submit an interim evaluation report to the Council, and to the Education Committee set up by the resolution of 9 February 1976, the European Parliament and the Economic and Social Committee, on the implementation of Comett II. 2. By 30 June 1995 the Commission shall submit to the Council, the Europan Parliament and the Economic and Social Committee a final evaluation report on the experience and results of Comett II having regard to the programme objectives set and defined in Article 3. 3. To that end, the Commission shall invite the Member States to present a contribution describing the national measures taken to implement Comett II. Article 7 This Decision shall take effect on 1 January 1990. Done at Brussels, 16 December 1988. For the Council The President G. GENNIMATAS (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 239, 14. 9. 1988, p. 3. (3) OJ No C 326, 19. 12. 1988. (4) Opinion delivered on 23 November 1988 (not yet published in the Official Journal). (5) OJ No L 222, 8. 8. 1986, p. 17. (6) OJ No C 340, 31. 12. 1986, p. 2. (7) OJ No L 346, 10. 12. 1987, p. 31. (8) OJ No L 302, 24. 10. 1987, p. 1. (9) OJ No L 118, 6. 5. 1988, p. 23. (10) OJ No L 59, 4. 3. 1988, p. 23. (11) OJ No L 206, 30. 7. 1988, p. 34. (12) OJ No L 206, 30. 7. 1988, p. 20. (1) OJ No L 353, 15. 12. 1983, p. 15. (2) OJ No L 153, 13. 6. 1987, p. 45. (3) OJ No C 135, 24. 5. 1983, p. 27. (4) OJ No C 156, 15. 6. 1987, p. 211. (5) OJ No C 104, 16. 4. 1984, p. 48. (6) OJ No C 244, 14. 9. 1987, p. 133. (7) OJ No C 7, 12. 1. 1987, p. 19. (8) OJ No C 99, 13. 4. 1987, p. 15. (9) OJ No C 287, 14. 11. 1986, p. 1. (10) OJ No L 166, 25. 6. 1987, p. 20. (1) OJ No C 38, 19. 2. 1976, p. 1. ANNEX 1. The Comett II programme comprises a range of transnational projects to strengthen and encourage cooperation between universities and industry within the European framework in regard to initial and continuing training in, in particular, advanced technology in response to technological change and social changes in the context of completion of the internal market and the strengthening of its economic and social cohesion. These measures are directed at trainees, including those who have completed their initial training, and at persons in active employment, including employers' and workers' representatives and the training officers concerned. 2. Within the framework of the Comett programme the projects which are to receive Community assistance will be chosen on the basis of, in particular, their stimulative and exemplary character, and their contribution to the achievement of the objectives set out in Article 3 of the Decision. The selection of projects in the various strands will take account of the development of the framework programme for technology R & D, to promote the training schemes resulting from Community research, while avoiding duplication. It will also take account of the skills needed by industry and its highly qualified personnel, in particular for small and medium-sized businesses, and of regions where universityindustry cooperation is still not very highly developed. Priority will be given to training geared towards new skills, both in the growth technology industries and in sectors where such technologies are traditionally applied and as regards technology transfer and administration. 3. The projects which are to receive Community assistance will be chosen from projects which: (i) propose to cover ground, whether in terms of content, mechanisms or links, which is new not only for the universities and the industry concerned, but for the Member States concerned and for the Community as a whole; (ii) are designed to be disseminated widely and effectively not only in the Member States involved but more widely in the Community; (iii) are designed explicitly to stimulate similar developments elsewhere in the Community, and to stimulate further development in the universities and the industry concerned. 4. The following measures will be implemented in the course of Comett II: A. European Network (a) The development and reinforcement of university-industry training partnerships (UITPs) and the extension of the European network, both regional and sectoral, in order to further transnational cooperation particularly in the following fields: (i) in contributing to the identification of training needs in technology and to resolving them in liaison with relevant bodies in this field; (ii) in assisting and facilitating the devlopment and exploitation of projects within the other strands of the Comett II programme; (iii) in strengthening cooperation and inter-regional transfer between Member States in the development of initial and continuing training for the needs of technologies, their application and transfer; (iv) in developing links in the form of transnational sectoral networks bringing together projects from various strands of the programme in the same area of training. (b) The Community will grant financial support for activities with a European dimension as well as for the functioning of the UITPs. This flat-rate contribution will not exceed 50 % of the expenditure eligible. The support will be reduced progressively, with a ceiling per UITP of ECU 70 000, ECU 60 000 and ECU 50 000 respectively for the first three years. In certain exceptional and duly justified cases, the Community contribution may exceed the three-year limit. However, additional expenditure by universities incurred in the preparation and implementation of joint training projects may, if necessary, be financed by the Community up to 100 %. (c) The activities to be undertaken under strand A will not exceed 12 % of the overall annual budget allocated to the Comett II programme subject - with regard to this strand and to the other strands - to any changes which might arise as the implementation of the programme proceeds. B. Transnational exchanges (a) Specific financial assistance to promote, for the benefit of all Member States, transnational exchange through the allocation of grants for: (i) students undergoing periods of from three to twelve months' training in industry in another Member State. One of the important assessment criteria in the selection of projects submitted will be the commitment of the sending university (within the meaning of Article 2), to the possibility of this training period in industry being recognized as an integral part of the student's course, taking account of the specific nature of national education systems and possibilities for such recognition under them; (ii) persons who have completed their initial training, either enrolled at a university or after graduation and as a transition between study and a first employment, taking up placements of six months to two years in a business undertaking in another Member State for the purpose of taking part in an industrial development project within that undertaking; (iii) personnel seconded from universities and industry to industry or a university respectively in another Member State to bring their skills to the industry or university in question for the improvement of the training activities and the professional practices of the host organization. (b) The Community's financial contribution will be limited to direct and indirect mobility costs of recipients of grants, costs of organizing and monitoring the activities implemented and, where necessary, the costs of foreign language preparation for recipients. This contribution will not exceed a ceiling of ECU 6 000 for 12 months per beneficiary under subparagraph (i), ECU 25 000 for 24 months under subparagraph (ii), and ECU 15 000 for three months under subparagraph (iii) above. (c) The activities to be undertaken under strand B will not exceed 40 % of the overall budget allocated to the Comett II programme. C. Joint projects for continuing training in, in particular, advanced technology and for multi-media distance training (a) Support for crash training courses with a European dimension in, in particular, advanced technology designed for the rapid dissemination - by and in universities and by and in industry - of the results of research and development in the field of new technologies and their applications, as well as for the promotion, particularly for small and medium-sized businesses of the transfer of technological innovation to sectors in which it was not previously applied. (b) Support for work on devising, developing and testing at European level joint training projects in, in particular, advanced technology, initiated jointly by different industries in association with the universities concerned in at least two different Member States of the Communities in fields relating to the new technologies and their applications. (c) Support for multilateral arrangements for training in, in particular, advanced technology initiated jointly by different industries in association with the universities concerned aimed at establishing systems for distance learning utilizing new training technologies and/or resulting in transferable training products. (d) Support for the operations referred to in the foregoing subparagraphs initiated by employers' and workers' organizations. (e) In the selection of projects under points (a) to (d) above, the Community will pay special attention to projects: (i) concerning technologies and their applications liable to have a significant impact on industrial development throughout the Community; (ii) facilitating the participation of small and medium-sized businesses and meeting their needs; (iii) directed towards the training of staff responsible for innovation development in industry, including training officers; (iv) associating in their execution university and industry partners from the less-developed regions of the Community; (v) demonstrating active involvement of and financial support from industry in the project; (vi) proposing effective means for ensuring the utilization and dissemination of the results throughout the Community. (f) The Community's financial contribution will be 50 % of the total expenditure on the initiatives described in points (a) to (d) above. As a general rule, the Community contribution will not exceed ECU 30 000 per course under (a) and ECU 500 000 per project for the total duration of the project for measures under (b) and (c). However, additional expenses incurred by universities in the preparation and implementing of joint projects for continuous training in advanced technology and multi-media distance learning may, where appropriate, be covered by the Community by up to 100 %. (g) Activities to be under strand C will not exceed 40 % of the overall budget allocated to the Comett II programme. D. Complementary promotion and back-up measures (a) These measures have as their aim: 1.2 // (i) // support for preparatory activities particularly for the less-developed regions, notably in the form of visits or meetings, having as their potential objective the formulation of transnational projects or the extension of existing projects to other partners; // (ii) // a structured exchange of information and experience, notably through financial support for the Comett information centres created in each Member State with a view to promoting Community exchange activities and dissemination and promotion activities within the programme; // (ii) (a) // the setting-up of a data bank on Comett projects and similar initiatives in the Member States; // (ii) (b) // the establishment of electronic mail facilities between projects and the partners in the programme; // (ii) (c) // a programme of events (conferences, seminars, exhibitions, etc.) relating to Comett II; // (iii) // analysis and monitoring of the skills needed by industry at Community level, and its consequent training needs in view of the new technologies and their applications, especially in exploiting within Comett II the results of work conducted elsewhere; // (iv) // better mutual comprehension of the obstacles hindering the development of transnational cooperation between universities and higher education establishments and industry in training with a view to strengthening this cooperation; // (v) // continuing evaluation of Comett II as it is implemented as well as technical and logistical support for the execution of the programme. (b) The Community's financial contribution for these back-up measures may be up to 100 % of the actual expenditure committed for these initiatives. (c) The activities to be undertaken under strand D will not exceed 8 % of the overall budget allocated to the Comett II programme.